Citation Nr: 0214810	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  97-07 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for hallux valgus with 
bunion, rotation of the left big toe, and residuals of 
surgery with hammer toes, shortening, dislocation, deformity 
and callus formation, currently evaluated as 30 percent 
disabling.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1957 to July 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which, among other 
things, continued the originally assigned 10 percent 
disability rating for the veteran's left foot hallux valgus 
and surgical residuals.  This issue was originally before the 
Board in September 2000, when it was determined that 
additional development was required in order to adequately 
evaluate the veteran's left foot disability.  As such, this 
matter was remanded to the RO.  As a consequence of the RO's 
development of the claim, an increase to 30 percent was 
granted in a July 2001 rating decision.  The veteran has 
continued his appeal and this issue has been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has severe hallux valgus deformity of the 
left foot with fixed hammer toes from the second to the fifth 
toes, callosities on the plantar arch, collapse of the arch, 
and weakened movement in the left foot.  

3.  The overall effect of the veteran's service-connected 
left foot disability is very severe in terms of performing 
average employment activities as well as simple activities of 
daily living including walking.




CONCLUSION OF LAW

The criteria for a disability evaluation higher than 30 
percent for hallux valgus with bunion, rotation of the left 
big toe, and residuals of surgery with hammer toes, 
shortening, dislocation, deformity and callus formation, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.71, 4.71a, Diagnostic Code 5278 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board has considerd the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West Supp. 2001)].  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  It also redefines 
the obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the evidence needed 
to substantiate his claim, the evidence to be supplied by 
him, and the responsibilities of VA in assisting him in 
obtaining needed evidence, in accordance with 38 U.S.C.A. § 
5103.  

The record reflects that subsequent to the receipt of the 
veteran's claim in November 1995, the veteran was apprised by 
letter dated in February 1996 that it was his responsibility 
to obtain his medical records.  Subsequent to the receipt of 
these records, the veteran was provided with a copy of the 
May 1996 rating decision and November 1996 Statement of the 
Case, which advised him of how the evidence then obtained did 
not support his claim.  In a September 1997 Supplemental 
Statement of the Case, the veteran was apprised that the 
ultimate responsibility for furnishing evidence rested with 
him, and the veteran acknowledged this responsibility in a 
statement received in November 1997.  In due course of the 
development of his claim, including the receipt of medical 
records and through its remand of September 2000, the Board 
advised the veteran that it would cause an additional medical 
examination to be undertaken, and that the veteran's sole 
responsibility in this effort was to report for the 
examination.     

Under these circumstances, the Board finds that the 
notification requirements of the VCAA has been satisfied.  
Under 38 U.S.C. § 5103(a), as amended by VCAA, upon receipt 
of a complete or substantially complete application, VA shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided that is necessary to substantiate the 
claim.  As part of that notice, VA  shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As is outlined above, 
such notifications have been conducted, and there now appears 
to be no substantiating evidence which has not been provided.  
Accordingly, a further advisement under 38 U.S.C. § 5103(a) 
is not appropriate.   

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him a 
number of physical examinations. VA also requested an expert 
opinion as to the etiology of symptomatology regarding two of 
the veteran's service-connected disabilities.  It appears 
that all known and available medical records relevant to the 
issue on appeal have been obtained and are associated with 
the veteran's claims file, and the veteran does not appear to 
contend otherwise.  

Furthermore, the Board notes that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  He testified before an RO hearing 
officer in February 1997 and again in May 2001, and has 
actively participated in the development of his claim on 
appeal.  

Thus, the record appears to be complete, and there is no 
relevant evidence outstanding.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where, 
as here, entitlement to compensation has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Words such as "severe," "moderate," and "mild" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence-to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6.  It should also be 
noted that use of similarly descriptive terminology by 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104; 38 C.F.R. 4.2, 4.6 (1999).

The record clearly shows that the veteran has marked and 
severe disabilities effecting his lower extremities.  In 
addition to the left foot disability addressed in this 
decision, the Board finds it important to note that the 
veteran has two service-connected disabilities each rated at 
100 percent disabling.  Specifically, the veteran has stasis 
dermatitis with chronic venous insufficiency and phlebitis in 
both lower extremities.  The veteran is also rated as 10 
percent disabled by right foot hammer toes with calluses.

The veteran's hallux valgus with bunion, rotation of the left 
big toe, and residuals of surgery with hammer toes, 
shortening, dislocation, deformity and callus formation is 
evaluated as 30 percent disabling using the criteria for an 
acquired claw foot under 38 C.F.R. Section 4.71a, Diagnostic 
Code 5278.  A 30 percent evaluation is the highest possible 
schedular rating for any unilateral foot disability.  A 50 
percent evaluation is available for assignment when there is 
evidence of bilateral disability.

Diagnostic Code 5278 allows for the assignment of a 30 
percent evaluation when there is evidence of marked 
contraction of the plantar fascia with dropped forefoot, all 
toes hammer toes, very painful callosities, and marked varus 
deformity.  This diagnostic code also allows for lower 
ratings; however, the evidence of record clearly shows that 
the veteran meets the criteria for a 30 percent evaluation so 
the analysis in this decision will be limited to a discussion 
of higher ratings.

The evidence shows that the veteran has severe hallux valgus 
deformity of the left foot with fixed hammer toes from the 
second to the fifth toes, callosities on the plantar arch, 
collapse of the arch, and weakened movement in the left foot.  
The overall effect of the veteran's service-connected left 
foot disability was noted by a VA examiner in March 2001 to 
be very severe in terms of performing average employment 
activities as well as simple activities of daily living 
including walking.  The veteran's private orthopedic surgeon 
recommended surgical intervention in December 2000, and his 
private podiatrist recommended continued treatment including 
periodic debridement.  It is noted that the veteran has 
hammer toes of the right foot, but there is no finding of 
severe impairment due to right foot disability.  
Additionally, the veteran has not appealed the assignment of 
a 10 percent evaluation for right foot hammer toes.

Treatment records show that the veteran is seen periodically 
with complaints of pain on ambulation on the fifth metatarsal 
head and over his bunion when his shoes are too snug.  The 
veteran has been prescribed orthotics to assist with foot 
pain.  Foot pain has been noted to increase with prolonged 
walking.

The veteran testified before an RO hearing officer on two 
occasions.  Most recently, the veteran stated that he did not 
have left foot pain on a daily basis, but only when his 
"spur" grew out.  As such, the veteran testified that he 
underwent regular treatment to have the spur cut and scraped, 
a practice also known as debridement.  The veteran stated 
that he took Motrin as needed for pain.

Given the evidence of record, the Board finds that the 
veteran certainly meets the criteria for the highest possible 
schedular evaluation for a foot disability, which is 30 
percent.  As noted above, however, a higher schedular 
evaluation may not be assigned without evidence of bilateral 
severe impairment.  Because the medical evidence shows severe 
hallux valgus of the left foot with the hammer toes on the 
right foot not requiring much medical attention or causing 
complaints, the bilateral evaluation is not available for 
assignment.  Additionally, the separate 10 percent evaluation 
assigned for right foot hammer toes is not in question.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran is unemployed and has been found to be 
severely limited in his ability to perform average employment 
and activities of daily living because of his left foot 
disability, he has not identified any specific factors which 
may be considered to be exceptional or unusual in light of 
VA's schedule of ratings; the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for his left foot disability and treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by periodic foot 
pain and fatigue which limits an individual's ability to walk 
would have an adverse impact on employability; however, loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings and the 30 percent schedular 
evaluation appears to adequately compensate for limitation 
described by the veteran as periodic and temporary due to the 
growth of a spur.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran and an extra-schedular 
increase would not be appropriate for assignment.  Therefore, 
the veteran's request for an increase in disability 
evaluation for his left foot disability is denied.


ORDER

A disability evaluation higher than 30 percent for hallux 
valgus with bunion, rotation of the left big toe, and 
residuals of surgery with hammer toes, shortening, 
dislocation, deformity and callus formation is denied.



		
	Vito A. Clementi
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

